In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00069-CV



              MARVIN BROCK, Appellant

                           V.

   RJT PROPERTY & MANAGEMENT, LLC, Appellee



         On Appeal from the 95th District Court
                  Dallas County, Texas
            Trial Court No. DC-16-10872-D




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                        MEMORANDUM OPINION
            Marvin Brock timely filed a notice of appeal on September 26, 2016. The clerk’s record

was filed October 6, 2016.1 There is no reporter’s record in this case. Brock’s brief was due to be

filed in this Court on November 7, 2016. When neither a brief nor a motion to extend time for

filing same was received by November 7, this Court advised Brock by letter dated November 23,

2016, that the brief was late. We also further extended the deadline for filing the brief to

December 8, 2016. Finally, we warned Brock that failure to file the brief by December 8, 2016,

would subject this appeal to dismissal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1),

42.3(b), (c). Brock failed to respond to our letter and did not file a brief.

            However, because the November 23 letter was transmitted to Brock exclusively by email

and because this Court wanted to ensure receipt of our communication by Brock, who is acting

pro se in this matter, we again advised Brock by letter dated December 22, 2016, that the brief was

late.2 We extended the deadline for filing the brief a second time to January 6, 2017. We again

warned Brock that failure to file the brief by January 6, 2017, would subject this appeal to dismissal

for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).

            We have received no responsive communication from Brock and have not received his

appellate brief. Having received no response to this Court’s letters of November 23, 2016, and

December 22, 2016, Brock’s appeal is ripe for dismissal for want of prosecution. Consequently,


1
 Originally appealed to the Fifth Court of Appeals, this case was transferred to this Court by the Texas Supreme Court
pursuant to Section 73.001 of the Texas Government Code. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We
are unaware of any conflict between precedent of the Fifth Court of Appeals and that of this Court on any relevant
issue. See TEX. R. APP. P. 41.3.
2
    The December 22 letter was transmitted by first class mail and by email.

                                                            2
pursuant to Rules 38.8 and 42.3 of the Texas Rules of Appellate Procedure, we dismiss this appeal

for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).




                                              Ralph K. Burgess
                                              Justice

Date Submitted:        January 26, 2017
Date Decided:          January 27, 2017




                                                 3